Case 3:21-cv-01339-CAB-BGS Document 12 Filed 07/30/21 PageID.996 Page 1 of 2



  1   KENNETH A. KUWAYTI (CA SBN 145384)
      KKuwayti@mofo.com
  2   BERKELEY FIFE (CA SBN 325293)
      BFife@mofo.com
  3   MORRISON & FOERSTER LLP
      755 Page Mill Road
  4   Palo Alto, California 94304-1018
      Telephone: 650.813.5600
  5   JOHN R. LANHAM (CA SBN 289382)
  6   JLanham@mofo.com
      JANET S. KIM (CA SBN 313815)
  7   JKim@mofo.com
      MORRISON & FOERSTER LLP
  8   12531 High Bluff Drive
      San Diego, California 92130-2040
  9   Telephone: 858.720.5100

10    Attorneys for Plaintiffs
      MITCHELL REPAIR INFORMATION
11    COMPANY, LLC and SNAP-ON
      INCORPORATED
12
13                       UNITED STATES DISTRICT COURT

14                     SOUTHERN DISTRICT OF CALIFORNIA

15
      MITCHELL REPAIR                       Case No. 3:21-cv-01339-CAB-BGS
16    INFORMATION COMPANY, LLC, a
      Delaware limited liability company,   NOTICE OF APPEARANCE
17    and SNAP-ON INCORPORATED, a           OF JOHN R. LANHAM FOR
      Delaware corporation,                 PLAINTIFFS MITCHELL
18                                          REPAIR INFORMATION
                      Plaintiffs,           COMPANY, LLC AND SNAP-ON
19                                          INCORPORATED
             v.
20                                          Judge: Hon. Cathy Ann Bencivengo
      AUTEL. US INC., a New York            Courtroom: 15A
21    corporation, and AUTEL
      INTELLIGENT TECHNOLOGY                Jury Trial Demanded
22    CORP., LTD., a Chinese corporation,
23                      Defendants.
24
25
26
27
28
                                                Notice of Appearance of John R. Lanham for Plaintiffs
                                                                 Case No. 3:21-cv-01339-CAB-BGS
      sd-742631
Case 3:21-cv-01339-CAB-BGS Document 12 Filed 07/30/21 PageID.997 Page 2 of 2



  1          TO THE HONORABLE COURT AND ALL COUNSEL OF RECORD:
  2          PLEASE TAKE NOTICE of the appearance of John R. Lanham of Morrison
  3   & Foerster LLP, as counsel of record for, and on behalf of, Plaintiffs Mitchell
  4   Repair Information Company, LLC and Snap-on Incorporated in the above-
  5   referenced action. Copies of all briefs, motions, orders, correspondence, and other
  6   papers should be electronically served on the undersigned at JLanham@mofo.com.
  7
      Dated: July 30, 2021                MORRISON & FOERSTER LLP
  8
  9
                                          By: /s/ John R. Lanham
10                                              JOHN R. LANHAM
                                                JLanham@mofo.com
11
                                              Attorneys for Plaintiffs
12                                            MITCHELL REPAIR INFORMATION
                                              COMPANY, LLC and SNAP-ON
13                                            INCORPORATED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     Notice of Appearance of John R. Lanham for Plaintiffs
                                                1
                                                                      Case No. 3:21-cv-01339-CAB-BGS
      sd-742631
